     Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 1 of 9 PageID #: 54



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                               X

     DARNEL POWELL BEY,

                               Plaintiff,
                                                                      MEMORANDUM AND ORDER
                     - against -                                           19-CV-5304 (RPK) (PK)

     ROBIN B. CAMPANELLI; ROBERT MCDONALD;
     LISA CORSO; MR. GALAN; MR. MCCULLER;
     MR. SANTIAGO; MR. TOMMY; MR. VETTER,

                            Defendants.
                                                                X

     RACHEL P. KOVNER, United States District Judge:

             Plaintiff Powell Bey is a pro se litigant who seeks leave to proceed in forma pauperis in a

     suit against four police officers, an assistant district attorney, and several private parties. Plaintiff’s

     complaint alleges that local police arrested him and confiscated his car. Liberally read, his

     complaint alleges that the arrest and confiscation were improper because plaintiff has sovereign

     immunity as a “Moorish American National.”              For the reasons set forth below, plaintiff’s

     complaint is dismissed, and plaintiff is granted leave to file an amended complaint within 30 days

     of this Order. Plaintiff’s failure to file an amended complaint within 30 days will result in

     dismissal of this case.

I.           Background

             A.      The Moorish Science Temple

             Plaintiff’s complaint centers on the claim that defendants violated rights he possesses as a

     “Moorish American National.” The “view of legal obligations” reflected in the complaint “is

     espoused by many adherents to the Moorish Science Temple, which was founded in 1913 by

                                                         1
Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 2 of 9 PageID #: 55



prophet Noble Drew Ali.” United States v. James, 328 F.3d 953, 954 (7th Cir. 2003). Members

of the sect typically “claim to be descendants of the Moors of northern Africa.” Bey v. Indiana,

847 F.3d 559, 560 (7th Cir. 2017). Many members of the group have claimed in lawsuits across

the country that they are “sovereign citizens” who are not subject to American law. See, e.g., ibid.

(collecting cases); Smith ex rel. Bey v. Kelly, 2012 WL 1898944, at *2 (E.D.N.Y. May 24, 2012)

(same). Some members of the group rely on “eighteenth-century treaties with Morocco” as the

basis to assert their sovereignty from United States law. Bey v. Indiana, 847 F.3d at 560. Others

“claim that their Moorish nationality gives them the status in the United States of an indigenous

people.” Ibid. And some adherents believe that “whenever a Moor’s name is spelled in capital

letters in a government document, the name identifies not the individual but instead his ‘corporate

shell identity,’ or in other words a ‘straw man’ controlled by the government.” Id. at 560-61.

        B.      Plaintiff’s Lawsuit

        Plaintiff, a resident of Suffolk County, New York, characterizes his nationality as “Moorish

American National” and states that he is a citizen of Morocco. Complaint 2, 4-5. He seeks

damages from eight American residents of New York:

       Two attorneys (Robert McDonald and Robin B. Campanelli);

       Four Nassau County police officers (Mr. Galan, Mr. McCuller, Mr. Santiago, and

        Mr. Vetter);

       Nassau County Assistant District Attorney Lisa Corso; and

       Mr. Tommy of T&D Towing Corporation.

Id. at 1-3. Although plaintiff asserts that the basis for jurisdiction here is diversity of citizenship,

he also claims the Court has jurisdiction under (i) the United States Constitution; (ii) the 1787
                                                   2
Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 3 of 9 PageID #: 56



Moroccan Treaty of Peace and Friendship; (iii) the Declaration of Independence; (iv) the Articles

of Confederation; (v) 18 U.S.C. § 1028, which governs fraud in connection with identification

documents; (vi) 28 U.S.C. § 455, which governs the disqualification of a judge whose impartiality

might be reasonably questioned; (vii) 27 C.F.R. § 72.11, which defines terms in certain Treasury

regulations; (viii) 18 U.S.C. § 1091, which creates a cause of action for genocide; and (ix) New

York General Business Law § 349, which declares deceptive business acts and practices unlawful.

Id. at 4.

        Plaintiff provides scant details about the events that gave rise to his lawsuit. According to

the complaint, four police officers “violated and harmed” plaintiff on July 23, 2019 “at the Police

Department and on the Long Island Expressway.” Id. at 5. Plaintiff elaborates that the officers—

Mr. Galan, Mr. McCuller, Mr. Santiago, and Mr. Vetter—violated his “inalienable birth rights to

travel on [his] ancestral land as a heir” by

       Handcuffing and mistreating him;

       Denying his nationality as a Moorish American National;

       Refusing to accept the “National Identification Card” issued to him in his capacity as a

        Moorish American National; and

       Referring to plaintiff by the “corporate name DARNEL POWELL,” which was the name

        for plaintiff listed in a Department of Motor Vehicles report.

Ibid.; see id. at 6 (copy of plaintiff’s Moorish American National Identification Card). In addition,

plaintiff alleges four other defendants harmed him. Id. at 5. First, he complains that McDonald

and Corso disregarded his status as a Moorish American National and engaged in improper

business practices. Ibid. And second, he complains that Campanelli and Mr. Tommy T&D

                                                  3
      Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 4 of 9 PageID #: 57



      Towing Corporation are holding his “personal conveyance” and refuse to return it unless he pays

      them several thousand dollars. Ibid.

              Plaintiff seeks monetary damages from defendants. Id. at 6. He believes he is entitled to

      $120,000, ibid., because the seizure of his “personal conveyance” prevented him from “attend[ing]

      a job interview and accept[ing] the job offer of $120,000, id. at 5. Plaintiff also requests $35,000

      for the “personal conveyance” that was “confiscated and not returned,” a $25,000 fine from each

      defendant, and a refund of the $500 he paid to Nassau County Corrections to be released from jail.

      Id. at 6.

II.           Standard of Review

              A federal court must have subject matter jurisdiction to decide a case. Lyndonville Sav.

      Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000). Federal jurisdiction only exists

      when a “federal question” is presented, see 28 U.S.C. § 1331, or when there is “diversity of

      citizenship” and the amount in controversy exceeds $75,000, see 28 U.S.C. § 1332. Federal courts

      are obligated to “determine whether subject matter-jurisdiction exists, even in the absence of a

      challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (internal citation

      omitted). “If subject matter jurisdiction is lacking, the action must be dismissed.” Lydonville, 211

      F.3d at 700-01 (citations omitted); see Fed. R. Civ. P. 12(h)(3).

              A district court is also obligated to dismiss any case brought in forma pauperis if the court

      determines that the complaint “is frivolous or malicious,” that it “fails to state a claim on which

      relief may be granted,” or that it “seeks monetary relief against a defendant who is immune from

      such relief.” 28 U.S.C. § 1915(e)(2)(B). A case is frivolous if (i) the complaint’s “factual

      contentions are clearly baseless, such as when allegations are the product of delusion or fantasy”;
                                                       4
Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 5 of 9 PageID #: 58



or (ii) the complaint’s “claim is based on an indisputably meritless legal theory.” Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (internal quotations omitted).

A complaint fails to state a claim if it does not plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Twombly, 550 U.S. at 556). Factual allegations must be “enough to raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (citations omitted). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

        When a court applies the section 1915(e)(2)(B) pleading standards to a pro se litigant’s

complaint, the complaint must be “liberally construed, and . . . however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citations omitted). Moreover,

if a “liberal reading of the complaint gives any indication that a valid claim might be stated,” the

plaintiff should be given an opportunity to amend the complaint. Cuoco v. Moritsugu, 222 F.3d

99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999));

see Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009).




                                                   5
       Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 6 of 9 PageID #: 59



III.        Discussion

            Dismissal is appropriate here because the court lacks subject matter jurisdiction. And even

   if plaintiff had adequately alleged subject matter jurisdiction, dismissal would be warranted

   because the complaint is frivolous and fails to state a claim. Nevertheless, plaintiff may file an

   amended complaint curing the deficiencies identified in this order.

            A.     Plaintiff Failed to Allege Subject Matter Jurisdiction

            The complaint does not sufficiently allege diversity or federal question jurisdiction. These

   deficiencies are fatal to plaintiff’s complaint because an action must be dismissed if

   “subject matter jurisdiction is lacking.” Lydonville, 211 F.3d at 700-01.

            For starters, the Court is not satisfied that it has diversity jurisdiction over this matter.

   Diversity jurisdiction under 28 U.S.C. § 1332 only exists when all plaintiffs are “citizens of states

   diverse from those of all defendants.” Pennsylvania Pub. Sch. Employees’ Ret. Sys. v. Morgan

   Stanley & Co., 772 F.3d 111, 118 (2d Cir.) (citing Exxon Mobil Corp. v. Allapattah Servs., Inc.,

   545 U.S. 546, 553 (2005)), as amended (Nov. 12, 2014). Plaintiff’s complaint suggests that

   diversity exists because he has Moroccan citizenship by virtue of his membership in the Moorish

   Science Temple, while defendants are American citizens domiciled in New York. Complaint 4.

   But plaintiff may not claim foreign citizenship simply because he identifies as a Moorish American

   National. See, e.g., Bey v. 279 Capital LLC, 2020 WL 2542134, at *2 (E.D.N.Y. May 19, 2020)

   (citation omitted) (“Bey’s claim to Moorish or sovereign citizen status does not support diversity

   jurisdiction.”); Bey v. United States Legislature, No. 17-CV-7569 (CM), 2017 WL 6611052, at *2

   (S.D.N.Y. Oct. 25, 2017) (citation omitted) (Plaintiff’s “purported status as a . . . ‘Moorish-

   American’ does not create diversity jurisdiction where all parties are domiciled in the same state.”).

                                                     6
Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 7 of 9 PageID #: 60



Plaintiff was warned as much in a recent action before Chief Judge Mauskopf, who dismissed

plaintiff’s diversity action because he failed to supply proof that he was an actual Moroccan citizen.

See Bey v. Jones, 2019 WL 2028703, at *3 (E.D.N.Y. May 8, 2019). Plaintiff’s complaint therefore

does not sufficiently plead diversity jurisdiction.

       The complaint also fails to raise a federal question. In the complaint’s jurisdiction section,

plaintiff cites the United States Constitution, the Treaty of Peace and Friendship, the Articles of

Confederation, and the Declaration of Independence. But no allegation in the complaint sheds

light on how those documents create jurisdiction here. Likewise, the complaint does not state a

claim under any of the other statutes cited in the complaint’s jurisdictional section—including

those creating causes of action for genocide or the use of fraudulent identification documents.

Accordingly, plaintiff has not pleaded federal question jurisdiction either.

       B.      The Complaint Is Frivolous

       Even if plaintiff had properly alleged subject matter jurisdiction, dismissal would still be

required because the complaint is frivolous. 28 U.S.C. § 1915(e)(2)(B). The gravamen of the

complaint is that plaintiff was arrested even though he is a Moorish American National who is not

subject to United States law. This legal theory has been universally rejected by federal courts—

the “law is clear that Moorish Americans, like all citizens of the United States, are subject to the

laws of the jurisdiction in which they reside.” Smith ex rel. Bey, 2012 WL 1898944, at *2

(collecting cases); see also, e.g., Gordon v. Deutsche Bank Nat. Trust Co., 2011 WL 5325399, *1

n.1 (E.D.N.Y. Nov. 3, 2011) (citation omitted) (“Plaintiff’s suggestion that as a member of the

‘Moorish-American’ nation he is immune from the laws of the United States is misguided.”); Bey

v. Bailey, 2010 WL 1531172, at *4 (S.D.N.Y. Apr. 15, 2010) (citations omitted) (“[T]he


                                                  7
Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 8 of 9 PageID #: 61



suggestion that Petitioner is entitled to ignore the laws of the State of New York by claiming

membership in the “Moorish-American” nation is without merit .”); Atum v. Ricigliano, 2012 WL

3230529, at *2 (E.D.N.Y. July 31, 2012) (rejecting the contention that Moorish Nationals are not

subject to New York State laws); Bey v. Jamaica Realty, 2012 WL 1634161, *1 n.1 (E.D.N.Y.

May 9, 2012) (holding that plaintiff may not claim immunity from United States law by claiming

nationality as a “Moorish-American”). To the extent plaintiff’s legal claims arise from his

purported sovereign immunity as a Moorish American National, they must be dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B).

       C.      The Complaint Fails to State a Claim

       Finally, dismissal would be warranted even if the Court had subject matter jurisdiction

because the complaint fails to plead “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. Plaintiff’s allegations are “threadbare” and untethered to any

legal causes of action. Iqbal, 556 U.S. at 678. The closest plaintiff comes to stating a legally

cognizable claim are his allegations that (i) the police officer defendants “handcuffed and

mistreated” him, (ii) McDonald and Corso engaged in “[u]nfair and deceptive business practices,”

and (iii) Campanelli and Mr. Tommy T&D Towing Corporation refuse to return his “personal

conveyance” to him unless he pays them money. Complaint 5. But plaintiff does not provide any

details about how the police mistreated him, what types of unfair and deceptive practices

McDonald and Corso engaged in, or how Campanelli and Mr. Tommy T&D Towing Corporation

came into possession of his “personal conveyance.” Nor does plaintiff specify any legal theory

for why the conduct alleged entitles him to damages. Without more specific allegations, the

complaint must be dismissed for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B).
                                                  8
      Case 1:19-cv-05304-RPK-PK Document 9 Filed 08/03/20 Page 9 of 9 PageID #: 62



IV.        Conclusion

           The complaint is dismissed without prejudice for failure to plead subject matter

  jurisdiction. Lydonville, 211 F.3d at 700–01. Had plaintiff adequately alleged subject matter

  jurisdiction, dismissal would also have been proper for failure to comply with 28 U.S.C.

  § 1915(e)(2)(B).

           Plaintiff has 30 days to file a revised complaint. The new complaint must be captioned

  “First Amended Complaint” and bear the same docket number as this Order. The complaint must,

  at a minimum, clarify (i) the jurisdictional basis for the Court to preside over this case, (ii) what

  each individual defendant did or failed to do that injured plaintiff, and (iii) the legal basis for

  plaintiff’s claims against each individual defendant. All further proceedings are stayed for

  30 days. If plaintiff does not file a First Amended Complaint within 30 days, judgment shall be

  entered dismissing the case. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal

  would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

  an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

  SO ORDERED.
                                                        /s/ Rachel Kovner
                                                        Rachel P. Kovner
                                                        United States District Judge


  Dated: Brooklyn, New York
         August 3, 2020




                                                   9
